    . ..,            Case 1:19-cv-07772-ALC-DCF Document 4U 1-11ea                                    ra.~v ... ...,, ~
.                                                                                  .1L.1uL1-1.1.;:,




                                            UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF NEW YORK

                                              CASE NO.: l:19-cv-07772 (ALC)

            PRISCILLA DOE,

                             Plaintiff,

            VS.
                                                                                   USDCSDNY
            DARREN K. INDYKE AND                                                   DOCUMENT               ,
            RICHARD D. KAHN AS JOINT                                               ELl;:CTRONICALbY FILED ·:
            PERSONAL REPRESENTATIVES OF                                            DOC#:               I
            THE ESTATE OF JEFFREY E. EPSTEIN,                                       DATE~::.                       {2j_lg/1r,
            NINE EAST 71ST STREET, CORPORATION,
            FINANCIAL TRUST COMP ANY, INC.,
            NES, LLC, MAPLE, INC., LSJ, LLC,
            HBRK ASSOCIATES, INC., JEGE, INC.,

                             Defendant.
            -----------------I
                                          ORDER ON PLAINTIFF'S ANONYMITY

                     IT IS HEREBY ORDERED that any person subject to this Order, including the parties to

            this action and their respective counsel of record, shall adhere to the following terms:

                  1. Within three (3) days of entry of this Order, Counsel of Record for Plaintiff shall disclose
                     Plaintiffs identity to Counsel of Record for Defendants, in writing.

                  2. Counsel of Record for Defendants may disclose Plaintiffs identity only to Defendants and
                     any attorneys, paralegals, and clerical or other assistants working with or for Defendants
                     on matters related to this action; and the recipients of such information shall not disclose it
                     to any other persons.

                  3. If Defendants wish to disclose Plaintiffs identity to any person not otherwise permitted to
                     receive such information under this Order, Defendants are limited to doing so in connection
                     with defending this action, and must require such person to first execute a non-disclosure
                     agreement, in a form agreed to by the parties, that prevents such person from disclosing
                     Plaintiffs identity to any other persons. Defendants must maintain a list of all such persons
                     to whom Plaintiffs identity is disclosed and copies of the executed non-disclosure
                     agreements, all of which are subject to in camera inspection.
        Case 1:19-cv-07772-ALC-DCF Document 4U              i-11eu iL1u<+1.J..~   ,   °'~'"' ,,_ '"''   -T




   4. All portions of pleadings, motions or other papers filed with the Court that disclose
      Plaintiffs identity shall be filed under seal with the Clerk of the Court and kept under seal
      until further order of .the Court. The parties shall use their best efforts to minimize such
      sealing. Any party filing a motion or any other papers with the Court under seal shall also
      publicly file a redacted copy of the ~ame, via the Court's Electronic Case Filing system,
      that redacts the Plaintiffs identity and text that would reveal Plaintiffs identity.

   5. The parties may seek to modify or amend this Order at any time upon motion to the Court
      or by stipulation.

SO ORDERED.

Date:    /rJ-/;?"//
                f
        NewYor~ewYork                               Andrew L. Caner, 1r.
                                                    United States District Juage



                                                       DEBRA FREEMAN
                                               UNITED STATES MAGISTRATE JUDGE
                                               SOUTHERN DISTRICT OF NEW YORK




                                                2
